Citation Nr: 1536126	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-26 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a May 2006 rating decision which assigned an effective date of September 28, 2005, for the grant of dependency and indemnity compensation (DIC) benefits may be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to October 1970, and from October 1970 to April 1973.  The Veteran died in December 2003, and the appellant in this CUE motion is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for an effective date earlier than September 28, 2005 for the grant of DIC benefits.  

In December 2011, the Board remanded the claim for additional development.  In August 2014, the Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's August 2014 decision.  That same month, the Court issued an Order vacating the August 2014 Board decision.  

A Travel Board hearing was held in August 2010 before the undersigned.  A transcript of the hearing testimony is in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a rating decision issued in October 2006, the RO granted DIC benefits, with an effective date of September 28, 2005.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

The appellant argues that the RO erred as a matter of law when it failed to assign the same date for the grant of DIC benefits as was assigned for the grant of DEA benefits (i.e., December 2003).  She contends that the RO knew, or should have known, of the Veteran's death in December 2003, and should have processed an informal claim for survivor benefits.  Alternatively, the appellant contends that she spoke with her service organization representative in January 2004, shortly after the Veteran died, and that she should not be penalized because the service organization did not tell her that "a different claim had to be processed," and that she was not properly advised as to how to proceed with a claim for service connection for the cause of the Veteran's death by her representative.

In its August 2014 decision, the Board noted that although the Veteran died in December 2003, the appellant did not assert, and there was no evidence to show, that she filed a formal or informal claim for service connection with VA for the cause of the Veteran's death prior to September 28, 2005.

A review of the May 2015 Joint Motion shows that it essentially noted that by law, the VA Secretary and the Commissioner of Social Security are to jointly prescribe forms for use by survivors of members and former members of the uniformed services in filing applications for benefits under Chapter 13 of Title 38 of the U.S. Code (DIC benefits) and under Title II of the Social Security Act (42 U.S.C. § 401 et seq.); and that when an application is filed with either Secretary, it shall be deemed to be an application for benefits under both Chapter 13 of Title 38 of the U.S. Code (DIC benefits) and under Title II of the Social Security Act (42 U.S.C. 401 et seq.).  Furthermore, a copy of such application filed with either Secretary, together with any additional information and supporting documents, shall be transmitted by the Secretary receiving the application to the other official.  38 U.S.C.A. § 5105(b).

Thus, if an application on a prescribed form was filed with the Social Security Administration, it will be considered a claim for death benefits and will be considered to have been received at the VA as of the date it was received at SSA.  38 C.F.R. § 3.153.  

The Joint Motion states that the Board failed to discuss 38 U.S.C.A. § 5105(b) and 38 C.F.R. § 3.153.  Neither the appellant, nor the Joint Motion, asserts that the appellant did, in fact, file an application for benefits under Title II of the Social Security Act prior to September 28, 2005.  The appellant's September 2005 application for benefits administered by VA specifically noted that the appellant was not receiving SSA benefits or SSA survivor's benefits.  

Nevertheless, under the circumstances, the questions of if, and when, the appellant filed such an application with SSA are relevant to this case.  The record does not show that any action was taken by the RO to ascertain whether or not Social Security Administration (SSA) received any completed form from the appellant prior to the submission of the 2005 claim to VA.  This information should be ascertained prior to appellate review.  See generally Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

The Board acknowledges the appellant's August 2015 request that the Board's Remand direct the RO to award the benefits sought.  However, the appellant did not attach proof of an application to the Social Security Administration for benefits based on the Veteran's death before the December 2003 RO decision became final, or other evidence to establish that VA knew or was notified of the Veteran's death.  As such, the Remand action directed by the Court, but no additional action, is directed in this Remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact Social Security Administration (SSA) in order to determine whether the appellant applied for SSA benefits on an application form which meets the requirements of 38 C.F.R. § 3.153, and if so, ask SSA when it received the claim for SSA benefits based on the Veteran's death.  Secure a copy of the claim to SSA and any supporting documents submitted along with the claim, including documentation which shows when the claim was submitted.
 
2.  To the extent there is an unsuccessful attempt to obtain said record, the claims file must contain documentation of attempts made.  The appellant and her representative must also be informed of the negative results and be given the opportunity to secure the record. 

3.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and re-adjudicate the earlier effective date claim on appeal.
 
4.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



